Citation Nr: 1754994	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to a rating in excess of 30 percent for sarcoidosis with restrictive lung disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

(The issue of entitlement to a higher rate of VA nonservice-connected pension benefits is the subject of a separate decision by the Board.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1978.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the Veteran's application to reopen claims of service connection for diabetes mellitus and PTSD, denied service connection for severe depression and headaches, denied a rating in excess of 30 percent for sarcoidosis with restrictive lung disease, and denied a TDIU.

In June 2013, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

In September 2013, the Board granted the application to reopen the claim of service connection for a psychiatric disability (including PTSD and depression).  The application to reopen the claim of service connection for diabetes mellitus, the underlying claim of service connection for a psychiatric disability, the claim of service connection for a headache disability, the claim for an increased rating for sarcoidosis with restrictive lung disease, and the claim for a TDIU were remanded for further development.
The Board denied the application to reopen the claim of service connection for diabetes mellitus, the claims of service connection for a psychiatric disability and a headache disability, the claim for an increased rating for sarcoidosis with restrictive lung disease, and the claim for a TDIU by way of an October 2014 decision.

In December 2014, the Board vacated, in part, its October 2014 decision.  The issue of entitlement to an earlier effective date for the grant of nonservice-connected pension benefits, which was also adjudicated in the October 2014 decision, was not vacated.

In May 2017, the Board granted the application to reopen the claim of service connection for diabetes mellitus.  The underlying claim of service connection for diabetes mellitus and the other service connection, increased rating, and TDIU issues on appeal were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to a higher rate of VA nonservice-connected pension benefits is being addressed in a separate Board decision because these matters arise out of two or more AOJs.  Although as a general matter, "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction," there is an exception for cases "arising out of two or more agencies of original jurisdiction" BVA Directive 8430, sections 14(a),(c)(1) (Transmittal Sheet, May 17, 1999).


REMAND

In its May 2017 remand, the Board instructed the AOJ to complete the following: ask the Veteran to identify any outstanding VA and private treatment records and to complete an authorization to allow VA to obtain any outstanding private treatment records; attempt to obtain any relevant private treatment records for which a sufficient release was obtained; obtain all outstanding VA treatment records contained in the San Antonio Vista electronic records system dated since December 2013; contact the United States Office of Personnel Management and request all records relied upon in making the Veteran's disability retirement determination(s); obtain a copy of the Veteran's complete military personnel file; attempt to verify the Veteran's alleged exposure to herbicide agents in service pursuant to the VA Adjudication Procedure Manual; and obtain medical opinions as to the etiology of the Veteran's claimed psychiatric disability and headache disability.  Thereafter, the AOJ was to readjudicate the Veteran's claims and issue a supplemental statement of the case (SSOC) if a full benefit sought on appeal remained denied.  As noted by the Veteran's representative in an October 2017 Post-Remand Brief, a review of the claims file reflects that although the service connection, increased rating, and TDIU matters have been returned to the Board for adjudication, the development requested in the May 2017 remand has not been completed and an SSOC addressing these matters has never been issued.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the development requested in the May 2017 remand has not been completed, the Board must remand the issues on appeal for compliance with the instructions in the May 2017 remand.

If the Board is in error that any development requested in the May 2017 remand was not completed, it apologizes, and requests that the AOJ indicate the location of the pertinent evidence in a memorandum to the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for diabetes, a psychiatric disability, headaches, and a respiratory disorder, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for diabetes, a psychiatric disability, headaches, and a respiratory disorder from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Obtain and associate with the file all outstanding records of the Veteran's treatment contained in the San Antonio Vista electronic records system dated since December 2013; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e). 

3.  Contact the United States Office of Personnel Management (OPM) and request all records relied upon in making the Veteran's disability retirement determination(s).  All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e). 

4.  Obtain a copy of the Veteran's complete Official Military Personnel File.  All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e). 

5.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicide agents in service pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016) (see the March 2009 VA Form 21-0781 submitted by the Veteran).  All such evidentiary development must be documented in the file.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA mental health professional with appropriate expertise to review and provide an opinion as to the nature and etiology of any current psychiatric disability.

The opinion provider should identify all psychiatric disabilities that have been diagnosed since approximately December 2008 (even if the disability is currently in remission or has completely resolved) and answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since approximately December 2008, what is/are the stressor(s) that support(s) the diagnosis?

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA healthcare professional with appropriate expertise to review and provide an opinion as to the nature and etiology of any current headache disability.

The opinion provider should identify all headache disabilities that have been diagnosed since approximately December 2008 (even if the disability is currently in remission or has completely resolved) and answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's headaches in service, or is otherwise the result of a disease or injury in service?

In answering the above question, the opinion provider should specifically acknowledge and comment on any headache disabilities diagnosed since approximately December 2008 (even if the disability is currently in remission or has completely resolved) and the Veteran's treatment for headaches in service in August 1976.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions. 

8.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate SSOC that considers all additional relevant evidence received since the most recent SSOC in May 2014.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

9.  If the Board is in error that any of the above development was not completed, it apologizes, and requests that the AOJ indicate the location of the pertinent evidence in a memorandum to the file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

